DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This FINAL Office action is issued in response to the submission of the applicant filed on 8 November 2022.
The reasons the claims have been determined to be patent-eligible under 35 U.S.C. § 101 are given in the Office action mailed 23 August 2022. 
Claims 1-2, 8-9 and 15-16 are amended.
Claims 6, 13, and 18 have been canceled.
Claims 1-5,7-12,14-18 and 20 are pending and have been examined herein. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being obvious over VANLOO (US 20190362086 to  VanLoo; Brent et al.) in view of VAN OS (20180336543 A1 to Van Os, M. et al.).
Regarding claim(s) 1, 8, and 15,
VANLOO discloses:
A server comprising: a processor device; and a non-transitory computer-readable memory having an application programming interface that is executable by the processor device to cause the server to perform operations comprising (see, at least, VANLOO:  [4]: user interface server in communication with other systems;  [19]: The UI server 110 and the devices 130 may each be implemented in a computer system;  [65]: server computer system configured by software or hardware-implemented module;  [68]: memory device;  [83] & [84]:  memory): 
determining a data system, among a first financial account data system and a second financial account data system (see, at least, VANLOO:  [19] and figure 1 items 120A-C database servers;  [20]: the database servers 120 may be credit reporting agency servers;  [51]: access functionality in multiple databases (e.g., in at least three databases), each database corresponding to a different entity;  [63]: facilitate locking or unlocking data access with multiple entities (e.g., credit reporting agencies)), 
with which to execute a requested function received via a common user interface (see, at least, VANLOO:  [20]: [0020] The UI server 110 provides a user interface for interacting with multiple databases to other machines (e.g., the devices 130) via the network 160.;  [16]: A user interface for interacting with multiple databases allows the user to lock or unlock access to their data with multiple entities simultaneously;  [40]:  The user interface 400 allows the user to monitor and change the data access status with the multiple entities even though the communication paths to the various database servers 120 are distinct), 
 the common user interface configured to receive the requested function via input into integrated labeling that is generic with respect to the first financial account data system and the second financial account data system  (see, at least, VAN OS: figure 23N, item 2394 “PAY”, ¶[784]: electronic device 2300 detects user selection (e.g., tap gesture 2313) of pay button 2394 to proceed with the payment.),
 the input into the integrated labeling indicating the data system with which to execute the requested function (see, at least, VAN OS: figure 23O: “PAYMENT ACCOUNT” and “BANK CARD”; ¶[457]: In some examples, while displaying, on the display (e.g., 702, 802, 851), the transfer user interface (e.g., 728, 840, 875), the electronic device (e.g., 700, 800, 850) displays an affordance for changing an account (e.g., a payment account, such as a debit card account or a credit card account, a points account, a resources account) for use in the transfer of the first type of item. The electronic device detects, via the one or more input devices, user activation of the affordance for changing the account. In response to detecting the user activation of the affordance for changing the account, the electronic device displays, on the display, an account user interface including a representation of a current account and a representation of a second account, wherein the current account is currently selected for use in the transfer. The electronic device detects, via the one or more input devices, user selection of the representation of the second account. In response to detecting the user selection of the representation of the second account, the electronic device selects the second account for use in the transfer (e.g., without using the first account).),
the first financial account data system having first account data stored thereon and being configured to perform at least one function according to a first process and using the first account data (see, at least, VANLOO:  [16]: Databases of different entities have independent locking features to control access to a user's data.; [0042]: FIG. 6 is a block diagram illustrating user interfaces 600 and 650 for interacting with multiple databases, according to some example embodiments. As can be seen in FIG. 6, the user interfaces 600 and 650 each include the name 410, the data access status area 520, and a tray 630; [0043]: In the user interface 650, the credit status area 520 indicates that credit is locked by two entities, and the tray 630 is open, revealing the data access status with each entity as a slider. For each of the three entities, the corresponding slider is in the left position if data access is not locked and in the right position if data access is locked. Each slider may be operable by the user to request a change in data access status for the corresponding entity. For example, the user may click and drag the slider next to “TransUnion” to initiate a request to the TransUnion™ credit reporting agency to lock credit for the user by locking access to the user's credit data stored in a database controlled by TransUnion™), 
the second financial account data system having second account data stored thereon that is unintegrated with the first account data, the second financial account data system being configured to perform at least one function according to a second process and using the second account data (see, at least, VANLOO:  [16]: Databases of different entities have independent locking features to control access to a user's data; [0042]: FIG. 6 is a block diagram illustrating user interfaces 600 and 650 for interacting with multiple databases, according to some example embodiments. As can be seen in FIG. 6, the user interfaces 600 and 650 each include the name 410, the data access status area 520, and a tray 630; [0043]: In the user interface 650, the credit status area 520 indicates that credit is locked by two entities, and the tray 630 is open, revealing the data access status with each entity as a slider. For each of the three entities, the corresponding slider is in the left position if data access is not locked and in the right position if data access is locked. Each slider may be operable by the user to request a change in data access status for the corresponding entity. For example, the user may click and drag the slider next to “TransUnion” to initiate a request to the TransUnion™ credit reporting agency to lock credit for the user by locking access to the user's credit data stored in a database controlled by TransUnion™; figure 6: “Experian”, “Equifax”; and “Transunions” entities/labels;  [16]: databases of different entities have independent locking features. A user interface for interacting with multiple databases allows the user to lock or unlock access to their data with multiple entities simultaneously.), 
the second process being different than the first process; causing the requested function to be executed using the data system and the first process or the second process (see, at least, VANLOO: [16]: databases of different entities have independent locking features. A user interface for interacting with multiple databases allows the user to lock or unlock access to their data with multiple entities simultaneously.; abstract: each database being controlled by a different entity.); 
[...]
and providing a result from execution of the requested function to be outputted for display via the common user interface (see, at least, VANLOO:  [16]: A user interface (UI) server communicates with servers corresponding to each of the different entities request that the data access be locked or unlocked. The UI server may also report to the consumer the data access status of the for the user's data with each of the different entities.;  [54]: The user interface module 350, in operation 930, updates the user interface to identify a modified data access status (e.g., by communicating, via the electronic communication network, an update message to cause the user interface to confirm that the data access functionality has been locked).), 
wherein the common user interface is configured to provide integrated labeling for receiving data to allow requested functions to be executed using different processes associated with the first financial account data system and the second financial account data system using the integrated labeling (see, at least, VANLOO:  [43]: or example, the user may click and drag the slider next to “TransUnion” [label] to initiate a request to the TransUnion™ credit reporting agency to lock credit for the user by locking access to the user's credit data stored in a database controlled by TransUnion; figure 6: “Experian”, “Equifax”; and “Transunions” entities/labels;)
[...]
VANLOO does not expressly disclose the following limitations, which VAN OS however, teaches:
the integrated labeling representing a process generic to the first process and the second process  (see, at least, VAN OS: figure 23N, item 2394 “PAY”, ¶[784]: electronic device 2300 detects user selection (e.g., tap gesture 2313) of pay button 2394 to proceed with the payment.),
integrated labeling configured to facilitate executing the first process and configured to facilitate executing the second process; (see, at least, VAN OS: figure 23N, item 2394 “PAY”, ¶[784]: electronic device 2300 detects user selection (e.g., tap gesture 2313) of pay button 2394 to proceed with the payment.)
causing, by executing the input into the integrated labeling,  the requested function to be executed using the data system and the first process or the second process (see, at least, VAN OS: ¶[457]: The electronic device detects, via the one or more input devices, user selection of the representation of the second account. In response to detecting the user selection of the representation of the second account, the electronic device selects the second account for use in the transfer (e.g., without using the first account; ¶[776]: while displaying accounts selection user interface 2378, electronic device 2300 detects user selection of indication 2380 corresponding to the debit card account. For example, as shown in FIG. 23H, the user selection is a tap gesture 2307 on indication 2380 corresponding to the debit card account. In FIG. 23I, in response to detecting tap gesture 2307, the device updates display of indication 2380 to include a selection mark 2381. Thus, in FIG. 23I, following the detection of tap gesture 2307, accounts selection user interface 2378 shows (via selection marks 2367 and 2381) that both the payment account and the debit card account are selected for use in the transaction, but that the credit card is not selected for use in the transaction. In some embodiments, user selection of an indication that is already selected will cause the indication (and thus the corresponding account) to be unselected (and thus not be selected for use in the transaction).));
[...]
and provide the result from the execution via the integrated labeling (see, at least, VAN OS: figure 8W:”Payment complete”; ¶[401]: the device updates authentication request 890 (previously showing a request for a certain type of authentication information) to indicate that the authentication was successful (e.g., by displaying a checkmark, by displaying “Authorization Successful” or “Payment Complete”; ¶[781]: FIG. 23M shows, subsequent to a successful authentication the payment (e.g., in the amount of $28) being completed. Thus, in some embodiments, indication 2374 is updated to indicate that the payment is complete (e.g., by stating “Payment Complete” and/or replacing a fingerprint request graphical indication with a checkmark graphical indication).; [711]: FIG. 20I shows, via indication 2028 (e.g., stating “Payment Complete”), that the fingerprint authentication was successful, and thus the payment transaction has been completed using the payment account associated with graphical representation 2030.),
the result provided via the integrated labeling being generic to the first financial account data system and the second financial account data system (see, at least, VAN OS: figure 8W:”Payment complete”; [711]: FIG. 20I shows, via indication 2028 (e.g., stating “Payment Complete”), that the fingerprint authentication was successful, and thus the payment transaction has been completed using the payment account associated with graphical representation 2030.; ¶[401]: the device updates authentication request 890 (previously showing a request for a certain type of authentication information) to indicate that the authentication was successful (e.g., by displaying a checkmark, by displaying “Authorization Successful” or “Payment Complete”; ¶[781]:  FIG. 23M shows, subsequent to a successful authentication the payment (e.g., in the amount of $28) being completed. Thus, in some embodiments, indication 2374 is updated to indicate that the payment is complete (e.g., by stating “Payment Complete” and/or replacing a fingerprint request graphical indication with a checkmark graphical indication).).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of VANLOO, which discloses systems and methods of providing a user interface for interacting with multiple databases (see, at least, VANLOO [001]), with the technique of VAN OS, which relates to computer user interfaces and techniques for managing transfers (VAN OS: ¶[002]) and includes concurrently displaying representations of multiple accounts (VAN OS ¶[721]), in order to allow a human to interact more efficiently with a device by reducing the number of unnecessary, extraneous, or repetitive inputs (VAN OS [005]) and enhance the operability of the device, reduce user mistakes, and enable the user to use the device more quickly and efficiently (see, at least, VAN OS: ¶[721]).
Claims 8 and 15 contain substantially the same limitations as claim 1, and are rejected in view of the cited prior art for the same reason.
Regarding claim(s) 2, 9, 16,
The combination of VANLOO and VAN OS discloses all of the limitations of claim(s) of 1, 8, and 15, respectively. 
VANLOO further discloses:
wherein the requested function includes input data, wherein the operation of determining the data system includes determining the data system, among the first financial account data system and the second financial account data system, with which to execute a requested function based on the input into the integrated labeling (see, at least, VANLOO: figure 6, items 650 and 630; ¶[42]: In the user interface 650, the credit status area 520 indicates that credit is locked by two entities, and the tray 630 is open, revealing the data access status with each entity as a slider. For each of the three entities, the corresponding slider is in the left position if data access is not locked and in the right position if data access is locked. Each slider may be operable by the user to request a change in data access status for the corresponding entity; [0022] In some example embodiments, the UI server 110 receives a selection from a device 130 to lock access to data of multiple entities, each of the multiple entities (e.g., multiple credit reporting agencies) providing one of the database servers 120.;  [35]: For example, one or more of the user interface for interacting with multiple databases 400, 500, 600, and 650, described below with respect to FIGS. 4-6, may be presented by the user interface module 350, and selections may be received via an application interface or a web interface.), 
and wherein the operation of causing the requested function to be executed includes executing an application programming interface call to the data system for transmitting the input and the requested function to the data system (see, at least, VANLOO:   [29]: Some entities provide a proprietary API that may be accessed by the UI server 110 to retrieve and modify credit status. For example, CSID Experian™ provides such an API. Thus, the CSID Experian™ Docker container 210D may access a database server (e.g., the database server 120B) using the CSID Experian™ proprietary API. Other entities provide a proprietary API for access by the user's device (e.g., the device 130A). For example, TransUnion™ provides this type of API. Thus, the device 130A may access a database server (e.g., the database server 120A) using the TransUnion™ proprietary API.; [53]: The method used to transmit the request to each of the database servers 120A-120C may be selected based on the server. For example, the database server 120A may make use of RESTful APIs with a primary data format based on JavaScript object notation (JSON). A RESTful API is one that uses the representational state transfer (REST) architectural style, and is often implemented using hypertext transfer protocol (HTTP) requests. The database server 120B may use the simple object access protocol (SOAP), in conjunction with remote procedure calls (RPC), REST, and data formatted using extended markup language (XML). The database server 120C may use a blend of RPC and REST with support for data formatted using JSON and XML. Another database server may use the WebServices application programming interface (API).); claim 3: “transmitting of the request for the first entity to lock data access functionality for the person comprises using a Web Services application programming interface (API)”.).
Regarding claim(s) 3 and 10,
The combination of VANLOO and VAN OS discloses all of the limitations of claim(s) of 1, 2, 8, and 9, respectively. 
VANLOO further discloses:
wherein the operation of providing the result from the execution of the requested function includes executing an application programming interface call to the data system for receiving the result from the data system (see, at least, VANLOO:  [29]: Some entities provide a proprietary API that may be accessed by the UI server 110 to retrieve and modify credit status.;  [22]: Each database server 120 responds to the request, indicating whether the request was successful or not. The UI server 110 may update the user interface for interacting with multiple databases provided on the device 130 to show the updated data access status for each entity.).
Regarding claim(s) 4, 11, and 17,
The combination of VANLOO and VAN OS discloses all of the limitations of claim(s) of 1, 8, and 15, respectively. 
VANLOO further discloses:
wherein the server is a first server, and wherein the operation of determining the data system includes receiving the requested function from a second server via the common user interface (see, at least, VANLOO: figure 1 showing different servers: UI [user interface] Server 110 and Database Server 120A;  [16]: A user interface (UI) server communicates with servers corresponding to each of the different entities; Abstract: A user interface for interacting with multiple databases allows a user to lock or unlock access to their data in multiple databases simultaneously, each database being controlled by a different entity;  [16]: Databases of different entities have independent locking features to control access to user’s data;  [43]: Each slider may be operable by the user to request a change in data access status for the corresponding entity. For example, the user may click and drag the slider next to “TransUnion” to initiate a request to the TransUnion™ credit reporting agency to lock credit for the user by locking access to the user's credit data stored in a database controlled by TransUnion™).
Regarding claim(s) 5, 12, and 18,
The combination of VANLOO and VAN OS discloses all of the limitations of claim(s) of 1, 8, and 15, respectively. 
VANLOO further discloses:
wherein the operations further comprise: generating the common user interface that includes the integrated labeling (see, at least, VANLOO:  figure 1 user 150 device 130A; [19]: The devices 130 may interact with the UI server 110 using a web client 140A or an app client 140B.; [0020]:The UI server 110 provides a user interface for interacting with multiple databases to other machines (e.g., the devices 130) via the network 160.; [0008]: FIG. 6 is a block diagram illustrating user interfaces for interacting with multiple databases, according to some example embodiments.; figure 6: “Experian”, “Equifax”; and “Transunions” entities/labels); 
receiving, via input into the common user interface, an indication that the requested function is requested to be performed (see, at least, VANLOO: figure 6 and [0043]: In the user interface 650, the credit status area 520 indicates that credit is locked by two entities, and the tray 630 is open, revealing the data access status with each entity as a slider. For each of the three entities, the corresponding slider is in the left position if data access is not locked and in the right position if data access is locked. Each slider may be operable by the user to request a change in data access status for the corresponding entity. For example, the user may click and drag the slider next to “TransUnion” to initiate a request to the TransUnion™ credit reporting agency to lock credit for the user by locking access to the user's credit data stored in a database controlled by TransUnion™.); 
and outputting, via the common user interface, the result from execution of the requested function  (see, at least, VANLOO:  [16]: A user interface (UI) server communicates with servers corresponding to each of the different entities request that the data access be locked or unlocked. The UI server may also report to the consumer the data access status of the for the user's data with each of the different entities.;  [54]: The user interface module 350, in operation 930, updates the user interface to identify a modified data access status (e.g., by communicating, via the electronic communication network, an update message to cause the user interface to confirm that the data access functionality has been locked).)
Regarding claim(s) 7, 14, and 20,
The combination of VANLOO and VAN OS discloses all of the limitations of claim(s) of 1, 8, and 15, respectively. 
VANLOO further discloses:
wherein the operation of determining the data system includes determining the data system by accessing an entity profile database that includes data indicating the data system with which to execute the requested function (see, at least, VANLOO: figure 3 UI server contains “STORAGE MODULE” 360;  [35]: The storage module 360 is configured to store data regarding [...], entities, data access status, or any suitable combination thereof.; [0053] The method used to transmit the request to each of the database servers 120A-120C may be selected based on the server. 120A may use RESTful APIs, 120B may use SOAP, and 120c may use a blend of RPC and Rest; [0046] FIG. 8 is a block diagram illustrating a database schema 800 suitable for supporting a user interface for interacting with multiple databases, according to some example embodiments. The database schema 800 includes a status table 840. The status table 840 is defined by a table definition 850, including a user identifier field, an entity identifier field, and a status field, and includes rows 860A, 860B, and 860C.) .
Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claim 1 (and independent claims 8 and 15 at pages 10-11 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694